IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                : No. 180 DB 2016 (No. 86 RST 2016)
                                :
                                :
CATERINA GATTO SAILE            : Attorney Registration No. 92721
                                :
PETITION FOR REINSTATEMENT      :
 FROM ADMINISTRATIVE SUSPENSION : (Bucks County)


                                         ORDER


 PER CURIAM


        AND NOW, this 6th day of December, 2016, the Report and Recommendation of

 Disciplinary Board Member dated November 16, 2016, is approved and it is ORDERED

 that Caterina Gatto Saile, who has been on Administrative Suspension, has never been

 suspended or disbarred, and has demonstrated that she has the moral qualifications,

 competency and learning in law required for admission to practice in the

 Commonwealth, shall be and is, hereby reinstated to active status as a member of the

 Bar of this Commonwealth. The expenses incurred by the Board in the investigation

 and processing of this matter shall be paid by the Petitioner.